UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6737



CLIFFORD LEE GAMEL,

                                              Plaintiff - Appellant,

          versus

FEDERAL BUREAU OF PRISONS; KATHY HAWKS, Di-
rector; SAM SAMPLES, Regional Director;
KENNETH P. MORITSUGU, Regional Health Services
Director; ED GAWRYSIAK, Assistant Regional Di-
rector; JOHN FANELLO, Warden; ROLAND WILLIAMS,
Health Services Administrator,
                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. David C. Norton, District Judge.
(CA-95-1520-9-18-JC)

Submitted:   November 21, 1996            Decided:   December 3, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.

Clifford Lee Gamel, Appellant Pro Se. Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

without prejudice his civil action filed pursuant to the Federal

Tort Claims Act, 28 U.S.C. §§ 1346-2680 (1994), or Bivens v. Six
Unknown Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388

(1971). The district court's dismissal without prejudice is not

appealable. See Domino Sugar Corp. v. Sugar Workers' Local Union
392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). A dismissal without

prejudice could be final if "no amendment [to the complaint] could

cure defects in the plaintiff's case." Id. at 1067. In ascertaining

whether a dismissal without prejudice is reviewable in this court,

the court must determine "whether the plaintiff could save his

action by merely amending the complaint." Id. at 1066-67.

     Because Appellant could have filed an amended complaint

raising only claims for monetary relief under Bivens, and thereby

cured the defects, the dismissal order is not appealable. Accord-

ingly, we dismiss the appeal for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2